Exhibit 10.1



 


 
 
 
 
 
 
SECURITIES PURCHASE AND EXCHANGE AGREEMENT
 
By and Between
 
THE AMACORE GROUP, INC.
 
and
 
VICIS CAPITAL MASTER FUND
 
 
 


 
 
December 31, 2008
 
 
 
 
 
 
 

 
 
 


 

 
 

--------------------------------------------------------------------------------

 

 
 
SECURITIES PURCHASE AND EXCHANGE AGREEMENT

 
 
This SECURITIES PURCHASE AND EXCHANGE AGREEMENT (the “Agreement”), effective as
of this 31st day of December, 2008, is made by and between THE AMACORE GROUP,
INC., a Delaware corporation (the “Company”), and VICIS CAPITAL MASTER FUND (the
“Purchaser”), a series of the Vicis Capital Master Trust, a trust formed under
the laws of the Cayman Islands.
 
R E C I T A L S
 
WHEREAS, the Purchaser is the holder of 694.6 shares of Series D Convertible
Preferred Stock, par value $.001 per share (the “Series D Preferred Stock”) with
an aggregate stated value of $6,946,000; and 139 shares of Series E Convertible
Preferred Stock, par value $.001 per share (the “Series E Preferred Stock”) with
a stated value of $1,390,000.
 
WHEREAS, as of the date hereof, the Company has not paid any dividends that have
accrued heretofore with respect to the shares of Series D Preferred Stock and
the shares of Series E Preferred Stock held by the Purchaser, which dividends
are equal to $807,376 with respect to the shares of Series D Preferred Stock
(the “Series D Unpaid Dividends”) held by the Purchaser, and are equal to
$168,209 with respect to the shares of Series E Preferred Stock held by the
Purchaser (the “Series E Unpaid Dividends” and together with the Series D Unpaid
Dividends, the “Unpaid Dividends”).
 
WHEREAS, as partial consideration for the Purchase Price and the other
agreements set forth herein, the Company wishes to exchange all of the shares of
Series D Preferred Stock held by the Purchaser and the Series D Unpaid Dividends
for 775.34 shares of the Company’s newly designated Series J Convertible
Preferred Stock, par value $.001 per share (the “Series J Preferred Stock”); and
all of the shares of Series E Preferred Stock held by the Purchaser and the
Series E Unpaid Dividends for 155.82 shares of the Company’s newly designated
Series K Convertible Preferred Stock, par value $.001 per share (the “Series K
Preferred Stock”) (the shares of Series J Preferred Stock and Series K Preferred
Stock being acquired hereunder are collectively referred to as the “Exchange
Shares”).
 
WHEREAS, pursuant to the terms and conditions of this Agreement, the Company
wishes to issue and sell to the Purchaser the following securities
(collectively, the “Securities”): (a) 250 shares (the “Acquired Shares”) of the
Company’s Series I Convertible Preferred Stock, par value $.001 per share (the
“Series I Preferred Stock”); and (b) a warrant to purchase an aggregate of
28,125,000 shares of the Company’s Class A Common Stock, par value $.001 per
share (the “Class A Common Stock”), initially at an exercise price of $0.375 per
share in the form attached hereto as Exhibit A (the “Warrant”).
 
WHEREAS, pursuant to a Securities Purchase and Exchange Agreement by and between
the Company and the Purchaser dated as of December 21, 2007, the Company and the
Purchaser agreed to enter into a first amendment to certain registration rights
agreements (the “Amended Registration Rights Agreement”), which Amended
Registration Rights Agreement has not yet been executed, and the parties wish to
enter into such agreement at this time.
 

--------------------------------------------------------------------------------


 
WHEREAS, pursuant to warrants issued by the Company to the Purchaser each dated
March 13, 2008, April 30, 2008, June 2, 2008, September 30, 2008 and October 6,
2008, the Purchaser is the holder of warrants to purchase an aggregate of
180,000,000 shares of Class A Common Stock at a per share exercise price of
$0.375, subject to certain adjustments, and, pursuant to a warrant dated August
10, 2004, the Purchaser is the holder of warrant to purchase 400,000 shares of
Class A Common Stock at a per share exercise price of $1.25  (collectively, the
“Warrant Agreements”).
 
WHEREAS, as partial consideration of for conversion of the Series D Preferred
Stock, Series E Preferred Stock and the Unpaid Dividends, the Company and the
Purchaser desire to amend each Warrants Agreement upon the terms and conditions
and substantially in the form as set forth in Exhibit G hereto (the “Amended
Warrant Agreement”).
 
NOW, THEREFORE, the Company and the Purchaser hereby agree as follows:
 
ARTICLE I
PURCHASE AND SALE OF THE ACQUIRED SHARES
 
1.1           Purchase and Sale of the Acquired Shares and Exchange of the
Exchange Shares.  On the Closing Date, at the closing of the transactions
contemplated hereby (the “Closing”), subject to the terms and conditions hereof
and in reliance on the representations and warranties contained herein, the
following actions shall be taken:
 
(a)           The Company, against delivery of payment of the Purchase Price in
accordance with Section 1.1(b), will deliver to the Purchaser the documents set
forth in Section 4.4 hereof.
 
(b)           The Purchaser shall deliver to the Company the documents set forth
in Section 5.2 hereof and Two Million Five Hundred Thousand Dollars ($2,500,000)
(the “Purchase Price”) in immediately available funds by wire transfer of
immediately available funds in accordance with the instructions of the Company
and will deliver to the Company the documents set forth in Section 5.2
hereof.  The Company hereby confirms that the Purchase Price was previously paid
by the Purchaser.
 
1.2           Closing.  The Closing shall be deemed to have occurred at the
offices of Quarles & Brady, LLP, 411 East Wisconsin Avenue, Milwaukee, Wisconsin
at 5:00 p.m. CDT on December 31, 2008 (the “Closing Date).
 
 
-2-

--------------------------------------------------------------------------------

 
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to the Purchaser as of the date of
this Agreement as follows:
 
2.1           Organization and Qualification.  The Company is a corporation duly
organized and validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated, and has all requisite corporate power
and authority to carry on its business as now conducted.   The Company is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, properties, assets,
operations, results of operations, condition (financial or otherwise) or
prospects of the Company or its Subsidiaries (as defined below) or on the
transactions contemplated hereby or by the agreements and instruments to be
entered into in connection herewith, or on the authority or ability of the
Company to perform its obligations under the Transaction Documents (as
hereinafter defined).
 
2.2           Subsidiaries.  The Company has seven subsidiaries: LBI Brokerage,
Inc., JRM Benefits Consulting, LLC, US Health Benefits Group, Inc., US Health
Plans, Inc., On The Phone, Inc., Zurvita, Inc. and Lifeguard Benefit Services,
Inc.  (each a “Subsidiary” and collectively, the “Subsidiaries”).
 
2.3           No Violation.  Neither the Company nor any Subsidiary is in
violation of: (a) any of the provisions of its certificate of incorporation,
bylaws or other organizational or charter documents; or (b) any judgment, decree
or order or any statute, ordinance, rule or regulation applicable to the
Company, except for possible violations which would not, individually or in the
aggregate, have a Material Adverse Effect.
 
2.4           Capitalization.
 
(a)           As of the date hereof, the Company is currently authorized to
issue up to (i) 1,480,000,000 shares of Common Stock, par value $.001 per share,
of which 155,758,869 shares are currently outstanding and 982,127,717 shares
have been reserved for issuance upon the exercise of all of the outstanding
options, warrants and other securities issued by the Company that are
convertible into Common Stock. All of such outstanding shares have been, or upon
issuance will be, validly issued, are fully paid and nonassessable; and (ii)
20,000,000 shares of Preferred Stock, par value $.001 per share, of which
3,188.6 shares are currently outstanding.
 
 
-3-

--------------------------------------------------------------------------------

 

(b)           Except as disclosed herein or in the Company’s reports, schedules,
forms, statements and other documents required to be filed by it with the
Securities and Exchange Commission (the “SEC”) pursuant to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), prior to the date hereof (the “SEC Documents”):
 
(i)          no holder of shares of the Company’s capital stock has any
preemptive rights or any other similar rights or has been granted or holds any
liens or encumbrances suffered or permitted by the Company;
 
(ii)         there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or its Subsidiary, or contracts,
commitments, understandings or arrangements by which the Company or its
Subsidiary are or may become bound to issue additional shares of capital stock
of the Company or its Subsidiary or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or its Subsidiary;
 
(iii)        there are no outstanding debt securities, notes, credit agreements,
credit facilities or other agreements, documents or instruments evidencing
Indebtedness (as defined in Section 2.14 hereof) of the Company or its
Subsidiary or by which the Company or its Subsidiary are or may become bound;
 
(iv)        there are no agreements or arrangements under which the Company is
obligated to register the sale of any of its securities under the Securities Act
of 1933, as amended, (the “Securities Act”);
 
(v)         there are no outstanding securities or instruments of the Company
that contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to redeem a security of the Company;
 
(vi)        there are no securities or instruments containing antidilution or
similar provisions that will be triggered by the issuance of the Securities; and
 
(vii)       the Company does not have any stock appreciation rights or “phantom
stock” plans or agreements or any similar plan or agreement.
 
2.5           Issuance of the Securities.
 
(a)           The Securities and Exchange Shares to be issued hereunder are duly
authorized and, upon payment and issuance in accordance with the terms hereof
and thereof, shall be free from all Liens and charges with respect to the
issuance thereof. As of the Closing Date, the Company has authorized and has
reserved free of preemptive rights and other similar contractual rights of
stockholders, a number of its authorized but unissued shares of Class A Common
Stock equal to one hundred percent (100%) of the aggregate number of shares of
Class A Common Stock to effect the conversion of the Acquired Shares and the
Exchange Shares (together, the “Conversion Shares”) and one hundred percent
(100%) of the aggregate number of shares of Class A Common Stock to effect the
exercise of the Warrant (the “Warrant Shares”).  All actions by the Board, the
Company and its stockholders necessary for the valid issuance of the Acquired
Shares, the Exchange Shares and the Warrant, and the Conversion Shares and the
Warrant Shares pursuant to the terms of the Series I Preferred Stock, Series J
Preferred Stock, Series K Preferred Stock and the Warrant, respectively, have
been taken.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(b)           The Conversion Shares and Warrant Shares, when issued and paid for
upon conversion of the Acquired Shares and Exchange Shares and of the Warrant,
respectively, will be validly issued, fully paid and nonassessable and free from
all Liens and charges with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Class A Common Stock. Assuming
the accuracy of each of the representations and warranties set forth in Article
III hereof, the issuance by the Company to the Purchaser of the Securities and
Exchange Shares is exempt from registration under the Securities Act.
 
2.6           Authorization; Enforcement; Validity. The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Registration Rights Agreement delivered
pursuant to Section 4.4(b) hereof, the Amended Registration Rights Agreement,
the Warrant, the Amended Warrant Agreement and each of the other agreements or
instruments entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue the Securities and, the Exchange Shares , the
Conversion Shares and the Warrant Shares in accordance with the terms hereof.
The execution and delivery of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, and the issuance of the Securities and Exchange
Shares, have been duly authorized by the board of directors of the Company (the
“Board”), and no further consent or authorization is required by the Company,
the Board or its stockholders or from any Person other than the Purchaser. This
Agreement and the other Transaction Documents of even date herewith have been
duly executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company enforceable against the Company in accordance
with their respective terms, except (i) as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies, or (ii) as any rights to indemnity or contribution hereunder may be
limited by federal and state securities laws and public policy consideration.
 
2.7           Dilutive Effect. The Company understands and acknowledges that its
obligation to issue the Conversion Shares and Warrant Shares upon conversion of
the Acquired Shares or Exchange Shares, or the exercise of the Warrant, as the
case may be, in accordance therewith is absolute and unconditional regardless of
the dilutive effect that such issuance may have on the ownership interests of
other stockholders of the Company.
 
2.8           No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
reservation for issuance of the Conversion Shares and Warrant Shares) will not
(i) result in a violation of any articles or certificate of incorporation, any
certificate of designations, preferences and rights of any outstanding series of
preferred stock or bylaws of the Company or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, indenture or instrument
to which the Company is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations) applicable to the Company or by which any
property or asset of the Company is bound or affected, except in the case of
clauses (ii) and (iii), for such breaches or defaults as would not be reasonably
expected to have a Material Adverse Effect.

 
-5-

--------------------------------------------------------------------------------

 
 
2.9           Governmental Consents. Except for the filing of a Form D with the
SEC and the the registration of Conversion Shares and Warrant Shares under the
Securities Act for resale by the Purchaser, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person (as hereinafter defined) in order for
it to execute, deliver or perform any of its obligations under or contemplated
by the Transaction Documents, in each case, in accordance with the terms hereof
or thereof. All consents, authorizations, orders, filings and registrations
which the Company is required to obtain at or prior to the Closing pursuant to
the preceding sentence have been obtained or effected. The Company is unaware of
any facts or circumstances which might prevent the Company from obtaining or
effecting any of the foregoing.
 
2.10           No General Solicitation.  Neither the Company, nor any of its
Subsidiaries, nor any of their affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) in connection with
the offer or sale of the Securities.
 
2.11           No Integrated Offering. None of the Company, its Subsidiaries,
their affiliates, or any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Securities under the Securities Act or cause this offering of the Securities to
be integrated with prior offerings by the Company for purposes of the Securities
Act or any applicable stockholder approval provisions.
 
2.12           Placement Agent’s Fees.  No brokerage or finder’s fee or
commission are or will be payable to any Person with respect to the transactions
contemplated by this Agreement based upon arrangements made by the Company or
any of its affiliates.  The Company agrees that it shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, or brokers’
commissions (other than for persons engaged by Purchaser) relating to or arising
out of the transactions contemplated hereby. The Company shall pay, and hold the
Purchaser harmless against, any liability, loss or expense (including, without
limitation, attorney’s fees and out-of-pocket expenses) arising in connection
with any claim for any such fees or commissions.
 
2.13           Litigation.  There is no material action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or its Subsidiaries, the
transactions contemplated by the Transaction Documents, the Class A Common Stock
or any of the Company’s respective current or former officers or directors in
their capacities as such. To the knowledge of the Company, there has not been
within the past two (2) years, and there is not pending, any investigation by
the SEC involving the Company or any current or former director or officer of
the Company (in his or her capacity as such). The SEC has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company under the Securities Act within the past two (2) years.

 
-6-

--------------------------------------------------------------------------------

 

2.14           Indebtedness and Other Contracts. Except as disclosed in the SEC
Documents, the Company (a) does not have any outstanding Indebtedness (as
defined below), (b) is not a party to any contract, agreement or instrument, the
violation of which, or default under, by any other party to such contract,
agreement or instrument would result in a Material Adverse Effect, (c) is not in
violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (d) is not a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect.  For
purposes of this Agreement: (x) ”Indebtedness” of any Person means, without
duplication (i) all indebtedness for borrowed money, (ii) all obligations
issued, undertaken or assumed as the deferred purchase price of property or
services (other than trade payables entered into in the ordinary course of
business), (iii) all reimbursement or payment obligations with respect to
letters of credit, surety bonds and other similar instruments, (iv) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, change, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above; (y) “Contingent Obligation”
means, as to any Person, any direct or indirect liability, contingent or
otherwise, of that Person with respect to any indebtedness, lease, dividend or
other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such liability will be protected (in whole or in part)
against loss with respect thereto; and (z) ”Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

 
-7-

--------------------------------------------------------------------------------

 


2.15           Financial Information; SEC Documents.  Except as set forth in
Schedule 2.15 hereto, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Exchange Act. As of their respective dates,
the SEC Documents complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to such SEC Documents, and none of such SEC Documents, at the time
they were filed with the SEC, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  Except as set forth in Schedule 2.15
hereto, as of their respective dates, the financial statements of the Company
included in such SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto.  Except as set forth in Schedule 2.15 hereto, such
financial statements have been prepared in accordance with generally accepted
accounting principles, consistently applied, during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements) and fairly
present in all material respects the financial position of the Company as of the
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments).
 
2.16           Absence of Certain Changes. Except as disclosed in the SEC
Documents or on Schedule 2.16, since December 31, 2007, there has been no
material adverse change and no material adverse development in the business,
properties, operations, condition (financial or otherwise), results of
operations or prospects of the Company or its Subsidiary. Since December 31,
2007, the Company has not (i) declared or paid any dividends, (ii) sold any
assets, individually or in the aggregate, in excess of $50,000 outside of the
ordinary course of business or (iii) had capital expenditures, individually or
in the aggregate, in excess of $100,000.  The Company has not taken any steps to
seek protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings.  After giving effect to the transactions contemplated
hereby to occur at the Closing, the Company will not be Insolvent (as
hereinafter defined). For purposes of this Agreement, “Insolvent” means (i) the
present fair saleable value of the Company’s assets is less than the amount
required to pay the Company’s total indebtedness, contingent or otherwise,
(ii) the Company is unable to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured, (iii) the Company intends to incur or believes that it will incur debts
that would be beyond its ability to pay as such debts mature or (iv) the Company
has unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.
 
2.17           Foreign Corrupt Practices.  Neither the Company nor any
Subsidiary, nor any director, officer, agent, employee or other Person acting on
behalf of the Company or a Subsidiary has, in the course of its actions (a) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity, (b) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds, (c) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977, as amended or (d) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.
 

 
-8-

--------------------------------------------------------------------------------

 

2.18           Transactions With Affiliates.  Except as set forth in the SEC
Documents or on Schedule 2.18, none of the officers, directors or employees of
the Company or any Subsidiary is presently a party to any transaction with the
Company (other than for ordinary course services as employees, officers or
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.
 
2.19           Insurance.   The Company and each Subsidiary is insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and each such Subsidiary is
engaged.  The Company has not been refused any insurance coverage sought or
applied for and the Company has no reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect.
 
2.20           Employee Relations.  Neither the Company nor any Subsidiary is a
party to any collective bargaining agreement or employs any member of a union.
No Executive Officer of the Company (as defined in Rule 501(f) of the Securities
Act) has notified the Company that such officer intends to leave the Company or
otherwise terminate such officer’s employment with the Company. No Executive
Officer of the Company, to the knowledge of the Company, is, or is now, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer does not subject the Company to any
liability with respect to any of the foregoing matters. The Company is in
compliance with all federal, state, local and foreign laws and regulations
respecting employment and employment practices, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.
 
2.21           Title.  Each of the Company and its Subsidiaries has good and
marketable title to all personal property owned by it which is material to their
respective business, in each case free and clear of all liens, encumbrances and
defects except such as are described in the SEC Documents or such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company. Any real property
and facilities held under lease by the Company and its Subsidiaries are held by
them under valid, subsisting and enforceable leases with such exceptions as are
not material and do not interfere with the use made and proposed to be made of
such property and buildings by the Company.
 
2.22           Intellectual Property Rights.  The Company’s and its
Subsidiaries’ patents, trademarks, trade names, service marks copyrights, and
registrations and applications therefor, trade secrets and any other
intellectual property right (collectively, “Intellectual Property Rights”), are,
to the best of the Company’s knowledge, fully valid and are in full force and
effect.  The Company does not have any knowledge of any infringement by the
Company or any Subsidiary of Intellectual Property Rights of others. There is no
claim, action or proceeding being made or brought, or to the knowledge of the
Company, being threatened, against the Company or a Subsidiary regarding its
Intellectual Property Rights that could have a Material Adverse Effect. The
Company is unaware of any facts or circumstances which might give rise to any of
the foregoing infringements or claims, actions or proceedings. The Company has
taken reasonable security measures to protect the secrecy, confidentiality and
value of its Intellectual Property Rights.

 
-9-

--------------------------------------------------------------------------------

 

2.23           Environmental Laws.  Each of Company and its Subsidiaries (a) is
in compliance with any and all Environmental Laws (as hereinafter defined),
(b) has received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (c) is
in compliance with all terms and conditions of any such permit, license or
approval where, in each of the foregoing clauses (a), (b) and (c), the failure
to so comply could be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect. The term “Environmental Laws” means all
federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
 
2.24           Tax Matters.  Each of Company and its Subsidiaries (a) has made
or filed all federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (b) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (c) has set aside on its books
reasonably adequate provision for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
except where such failure would not have a Material Adverse Effect. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.
 
2.25           Sarbanes-Oxley Act. Except as set forth in Schedule 2.25, the
Company is in compliance with any and all requirements of the Sarbanes-Oxley Act
of 2002 that are effective as of the date hereof and applicable to it, and any
and all rules and regulations promulgated by the SEC thereunder that are
effective and applicable to it as of the date hereof, except where such
noncompliance would not have a Material Adverse Effect.
 
2.26           Investment Company Status.  The Company is not, and immediately
after receipt of payment for the Acquired Shares will not be, an “investment
company,” an “affiliated person” of, “promoter” for or “principal underwriter”
for, or an entity “controlled” by an “investment company,” within the meaning of
the Investment Company Act.

 
-10-

--------------------------------------------------------------------------------

 


2.27           Material Contracts.  Each contract of the Company that involves
expenditures or receipts in excess of $100,000 (each an “Applicable Contract”)
is in full force and effect and is valid and enforceable in accordance with its
terms. The Company is and has been in full compliance with all applicable terms
and requirements of each Applicable Contract and, to the Company’s knowledge, no
event has occurred or circumstance exists that (with or without notice or lapse
of time) may contravene, conflict with or result in a violation or breach of, or
give the Company or any other entity the right to declare a default or exercise
any remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate or modify any Applicable Contract. The Company has not given or
received from any other entity any notice or other communication (whether oral
or written) regarding any actual, alleged, possible or potential violation or
breach of, or default under, any Applicable Contract.
 
2.28           Inventory.  All inventory of the Company consists of a quality
and quantity usable and salable in the ordinary course of business, except for
obsolete items and items of below-standard quality, all of which have been or
will be written off or written down to net realizable value on the audited
consolidated balance sheet of the Company as of December 31, 2007.  The
quantities of each type of inventory (whether raw materials, work-in-process, or
finished goods) are not excessive, but are reasonable and warranted in the
present circumstances of the Company.
 
2.29           Disclosure. All disclosure provided to the Purchaser regarding
the Company, its business and the transactions contemplated hereby, including
the Schedules to this Agreement, furnished by or on behalf of the Company are
true and correct and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser hereby represents and warrants to the Company as of the date of
this Agreement as follows:
 
3.1           Organization.  The Purchaser is a corporation, limited liability
company or partnership duly incorporated or organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization.
 
3.2           Authorization.  Purchaser has the requisite power and authority to
enter into and perform its obligations under this Agreement and the other
Transaction Documents.  The execution and delivery of the Transaction Documents
by the Purchaser and the consummation by the Purchaser of the transactions
contemplated hereby and thereby have been duly authorized by the trustee of the
Purchaser, which delegated authority to enter into the Transaction Documents to
the investment advisor to the Purchaser pursuant to an investment management
agreement, and no further consent or authorization is required by the Purchaser,
its trustee or its beneficiaries.  This Agreement and the other Transaction
Documents have been duly executed and delivered by the Purchaser, and constitute
the legal, valid and binding obligations of the Purchaser enforceable against
the Purchaser in accordance with their respective terms, except (i) as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies, or (ii) as any rights to indemnity or contribution
hereunder may be limited by federal and state securities laws and public policy
consideration.

 
-11-

--------------------------------------------------------------------------------

 


3.3           Investment Investigation.  The Purchaser understands that no
Federal, state, local or foreign governmental body or regulatory authority has
made any finding or determination relating to the fairness of an investment in
the Securities and that no Federal, state, local or foreign governmental body or
regulatory authority has recommended or endorsed, or will recommend or endorse,
any investment in the Securities. The Purchaser, in making the decision to
acquire the Securities, has relied upon independent investigation made by it and
has not relied on any information or representations made by third parties.
 
3.4           Accredited Investor.  The Purchaser is an “accredited investor” as
defined under Rule 501 of Regulation D promulgated under the Securities Act.
 
3.5           No Distribution.  The Purchaser is and will be acquiring the
Securities for its own account, and not with a view to any resale or
distribution of any of the Securities in whole or in part, in violation of the
Securities Act or any applicable securities laws.
 
3.6           Resale.  The parties intend that the offer and sale of the
Securities be exempt from registration under the Securities Act, by virtue of
Section 4(2) and/or Rule 506 of Regulation D promulgated under the Securities
Act. The Purchaser understands that the Securities purchased hereunder have not
been, and may never be, registered under the Securities Act and that the
Securities cannot be sold or transferred unless first registered under the
Securities Act and such state and other securities laws as may be applicable or
in the opinion of counsel for the Company an exemption from registration under
the Securities Act is available (and then the Securities and any securities
issued upon exercise or conversion thereof may be sold or transferred only in
compliance with such exemption and all applicable state and other securities
laws).
 
3.7           Reliance.  The Purchaser understands that the Securities are being
offered and sold to it in reliance on specific provisions of Federal and state
securities laws and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of the Purchaser set forth herein for purposes of qualifying for exemptions from
registration under the Securities Act, and applicable state securities laws.
 
ARTICLE IV
CONDITIONS TO CLOSING OF THE PURCHASERS
 
The obligation of the Purchaser to purchase the Securities at the Closing is
subject to the fulfillment to the Purchaser’s satisfaction on or prior to the
Closing Date of each of the following conditions, any of which may be waived by
the Purchaser:
 
4.1           Representations and Warranties Correct.  The representations and
warranties in Article II hereof shall be true and correct when made, and shall
be true and correct on the Closing Date with the same force and effect as if
they had been made on and as of the Closing Date.

 
-12-

--------------------------------------------------------------------------------

 

4.2           Performance.  All covenants, agreements and conditions contained
in this Agreement to be performed or complied with by the Company on or prior to
the Closing Date shall have been performed or complied with by the Company in
all material respects.
 
4.3           No Impediments.  Neither the Company nor any Purchaser shall be
subject to any order, decree or injunction of a court or administrative agency
of competent jurisdiction that prohibits the transactions contemplated hereby or
would impose any material limitation on the ability of such Purchaser to
exercise full rights of ownership of the Securities and Exchange Shares.  At the
time of the Closing, the purchase of the Acquired Shares and the Warrant to be
purchased by the Purchaser and the exchange of the shares of Series D Preferred
Stock and Series E Preferred Stock for the Exchange Shares by the Purchaser
hereunder shall be legally permitted by all laws and regulations to which the
Purchaser and the Company are subject.
 
4.4           Other Agreements and Documents.  Company shall have executed and
delivered the following agreements and documents:
 

 
(a)
Certificates, registered in the name of the Purchaser, representing the Acquired
Shares, the Exchange Shares and the Warrant in the form of Exhibit A attached
hereto.
       
(b)
The Registration Rights Agreement in the form of Exhibit B attached hereto (the
“Registration Rights Agreement”);
       
(c)
The Amended Registration Rights Agreement in the form of Exhibit F attached
hereto;
       
(d)
The Amended Warrant Agreement, each substantially in the form of Exhibit G
attached hereto;
       
(e)
A certificate of good standing with respect to the Company from the Secretary of
State of Delaware;
       
(f)
A certificate of the Company’s Secretary, dated the Closing Date, certifying
(i) the fulfillment of the conditions specified in Sections 4.1 and 4.2 of this
Agreement, (ii) the Board resolutions approving this Agreement and the
transactions contemplated hereby, (iii) the Company’s certificate of
incorporation, and (iv) other matters as the Purchaser shall reasonably request;
       
(g)
A written waiver, in form and substance satisfactory to the Purchaser, from each
person other than the Purchaser who has any of the following rights:

 

 
(i)
any currently effective right of first refusal to acquire the Acquired Shares or
the Exchange Shares; or
 
(ii)
any right to an anti-dilution adjustment of securities issued by the Company
that are held by such person that will be triggered as a result of the issuance
of the Acquired Shares or the Exchange Shares; and

 
 
-13-

--------------------------------------------------------------------------------

 
 
(h)           All necessary consents or waivers, if any, from all parties to any
other material agreements to which the Company is a party or by which it is
bound immediately prior to the Closing in order that the transactions
contemplated hereby may be consummated and the business of the Company may be
conducted by the Company after the Closing without adversely affecting the
Company.
 
4.5           Due Diligence Investigation.  No fact shall have been discovered,
whether or not reflected in the Schedules hereto, which in the Purchaser’s
determination would make the consummation of the transactions contemplated by
this Agreement not in the Purchaser’s best interests.
 
4.6           Certificates of Designations.  The Company shall have filed a
Certificate of Designations for each of the Series J Preferred Stock and the
Series K Preferred Stock in the form attached hereto as Exhibit D and Exhibit E,
respectively, with the Secretary of State of Delaware.
 
ARTICLE V
CONDITIONS TO CLOSING OF THE COMPANY
 
The Company’s obligation to sell the Securities at the Closing is subject to the
fulfillment to its satisfaction on or prior to the Closing Date of each of the
following conditions:
 
5.1           Representations.  The representations made by the Purchaser
pursuant to Article III hereof shall be true and correct when made and shall be
true and correct on the Closing Date.
 
5.2           Performance.  All covenants, agreements and conditions contained
in this Agreement to be performed or complied with by the Purchaser on or prior
to the Closing Date shall have been performed or complied with by the Purchaser
in all material respects.
 
5.3           Other Agreements and Documents.  Purchaser shall have executed and
delivered the following agreements and documents:
 
(a)           The Registration Rights Agreement;
 
(b)           The Amended Registration Rights Agreement;
 
(c)           The Amended Warrant Agreement, each substantially in the form of
Exhibit G attached hereto;
 
(d)           The Waiver of Anti-Dilution Rights in the form of Exhibit C
attached hereto; and
 
(e)           The Purchaser shall have surrendered to the Company certificates
representing the shares of Series D Preferred Stock and Series E Preferred Stock
held by the Purchaser.

 
-14-

--------------------------------------------------------------------------------

 
 
5.4           No Impediments.  Neither the Company nor any Purchaser shall be
subject to any order, decree or injunction of a court or administrative agency
of competent jurisdiction that prohibits the transactions contemplated hereby or
would impose any material limitation on the ability of such Purchaser to
exercise full rights of ownership of the Acquired Shares, the Exchange Shares or
the Warrant.  At the time of the Closing, the purchase of the Acquired Shares
and the Warrant to be purchased by the Purchaser and the exchange of the shares
of Series D Preferred Stock and Series E Preferred Stock for the Exchange Shares
hereunder shall be legally permitted by all laws and regulations to which the
Purchaser and the Company are subject.
 
5.5           Payment of Purchase Price.  The Company shall have received the
Purchase Price.
 
ARTICLE VI
INDEMNIFICATION
 
6.1           Indemnification by the Company.  The Company agrees to defend,
indemnify and hold harmless the Purchaser and shall reimburse the Purchaser for,
from and against each claim, loss, liability, cost and expense (including
without limitation, interest, penalties, costs of preparation and investigation,
and the reasonable fees, disbursements and expenses of attorneys, accountants
and other professional advisors) (collectively, “Losses”) directly or indirectly
relating to, resulting from or arising out of any untrue representation,
misrepresentation, breach of warranty or non-fulfillment of any covenant,
agreement or other obligation by or of the Company contained herein or in any
certificate, document, or instrument delivered to the Purchaser pursuant hereto.
 
6.2           Indemnification by the Purchaser.  The Purchaser agrees to defend,
indemnify and hold harmless the Company and shall reimburse the Company for,
from and against all Losses directly or indirectly relating to, resulting from
or arising out of any untrue representation, misrepresentation, breach of
warranty or non-fulfillment of any covenant, agreement or other obligation of
the Purchaser contained herein or in any certificate, document or instrument
delivered to the Company pursuant hereto.
 
6.3           Procedure. The indemnified party shall promptly notify the
indemnifying party of any claim, demand, action or proceeding for which
indemnification will be sought under Sections 6.1 or 6.2 of this Agreement, and,
if such claim, demand, action or proceeding is a third-party claim, demand,
action or proceeding, the indemnifying party will have the right at its expense
to assume the defense thereof using counsel reasonably acceptable to the
indemnified party.  The indemnified party shall have the right to participate,
at its own expense, with respect to any such third-party claim, demand, action
or proceeding.  In connection with any such third-party claim, demand, action or
proceeding, the Purchaser and the Company shall cooperate with each other and
provide each other with access to relevant books and records in their
possession.  No such third-party claim, demand, action or proceeding shall be
settled without the prior written consent of the indemnified party, which shall
not be unreasonably withheld.  If a firm written offer is made to settle any
such third-party claim, demand, action or proceeding and the indemnifying party
proposes to accept such settlement and the indemnified party refuses to consent
to such settlement, then: (i) the indemnifying party shall be excused from, and
the indemnified party shall be solely responsible for, all further defense of
such third-party claim, demand, action or proceeding; and (ii) the maximum
liability of the indemnifying party relating to such third party-claim, demand,
action or proceeding shall be the amount of the proposed settlement if the
amount thereafter recovered from the indemnified party on such third-party
claim, demand, action or proceeding is greater than the amount of the proposed
settlement.
 
 
-15-

--------------------------------------------------------------------------------

 
 
ARTICLE VII
MISCELLANEOUS
 
7.1           Governing Law.  This Agreement and the rights of the parties
hereunder shall be governed in all respects by the laws of the State of New York
wherein the terms of this Agreement were negotiated, without regard to the
conflicts of laws thereof.
 
7.2           Survival.  Except as specifically provided herein, the
representations, warranties, covenants and agreements made herein shall survive
the Closing.
 
7.3           Amendment.  This Agreement may not be amended, discharged or
terminated (or any provision hereof waived) without the written consent of the
Company and the Purchaser.
 
7.4           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding upon
and enforceable by and against, the successors, assigns, heirs, executors and
administrators of the parties hereto.  The Purchaser may assign its rights
hereunder, and the Company may not assign its rights or obligations hereunder
without the consent of the Purchaser or any of its successors, assigns, heirs,
executors and administrators.
 
7.5           Entire Agreement.  This Agreement, the Transaction Documents and
the other documents delivered pursuant hereto and simultaneously herewith
constitute the full and entire understanding and agreement between the parties
with regard to the subject matter hereof and thereof.
 
7.6           Notices, etc.  All notices, demands or other communications given
hereunder shall be in writing and shall be sufficiently given if delivered
either personally or by a nationally recognized courier service marked for next
business day delivery or sent in a sealed envelope by first class mail, postage
prepaid and either registered or certified, addressed as follows:
 
(a)           if to the Company:
1511 North Westshore Blvd.
Tampa, Florida  34607
Attn: Chief Executive Officer
 
(b)           if to a Purchaser:
 
Vicis Capital Master Fund
445 Park Avenue, 15th Floor
New York, NY 10022
Attn: Shad Stastney
 
 
-16-

--------------------------------------------------------------------------------

 
 
with a copy to:
 
Andrew D. Ketter, Esq.
Quarles & Brady LLP
411 East Wisconsin Avenue
Milwaukee, Wisconsin 53202
 
7.7           Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any holder of any Acquired Shares upon any breach or
default of the Company under this Agreement shall impair any such right, power
or remedy of such holder nor shall it be construed to be a waiver of any such
breach or default, or an acquiescence, therein, or of or in any similar breach
or default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring.  Any waiver, permit, consent or approval of any kind or
character on the part of any holder of any breach or default under this
Agreement, or any waiver on the part of any holder of any provisions or
conditions of this Agreement must be, made in writing and shall be effective
only to the extent specifically set forth in such writing.  All remedies, either
under this Agreement or by law or otherwise afforded to any holder, shall be
cumulative and not alternative.
 
7.8           Severability.  The invalidity of any provision or portion of a
provision of this Agreement shall not affect the validity of any other provision
of this Agreement or the remaining portion of the applicable provision.  It is
the desire and intent of the parties hereto that the provisions of this
Agreement shall be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is
sought.  Accordingly, if any particular provision of this Agreement shall be
adjudicated to be invalid or unenforceable, such provision shall be deemed
amended to delete therefrom the portion thus adjudicated to be invalid or
unenforceable, such deletion to apply only with respect to the operation of such
provision in the particular jurisdiction in which such adjudication is made.
 
7.9           Expenses.  The Company and, except as set forth in this Section
7.9, the Purchaser shall each bear its own expenses and legal fees incurred on
its behalf with respect to the negotiation, execution and consummation of the
transactions contemplated by this Agreement and shall pay all documentary stamp
or similar taxes imposed by any authority upon the transactions contemplated by
this Agreement or any Transaction Document. The Company shall pay all
reasonable, documented third-party fees and expenses incurred by the Purchaser
in connection with the enforcement of this Agreement or any of the other
Transaction Documents, including, without limitation, all actual reasonable
attorneys’ fees and expenses.
 

 
-17-

--------------------------------------------------------------------------------

 

7.10           Consent to Jurisdiction; Waiver of Jury Trial.  EACH OF THE
PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED THE STATE AND
COUNTY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTION DOCUMENTS.  EACH OF THE PARTIES
TO THIS AGREEMENT IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE
VENUE OF ANY SUCH PROCEEDING BROUGHT IN ANY SUCH COURTS AND ANY CLAIM THAT ANY
SUCH PROCEEDING BROUGHT IN ANY SUCH COURTS HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY IN ANY SUCH LEGAL PROCEEDING.  EACH
OF THE PARTIES TO THIS AGREEMENT HEREBY CONSENTS TO SERVICE OF PROCESS BY NOTICE
IN THE MANNER SPECIFIED IN SECTION 7.6 AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION SUCH PARTY MAY NOW OR HEREAFTER HAVE TO
SERVICE OF PROCESS IN SUCH MANNER.
 
7.11           Titles and Subtitles.  The titles of the articles, sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.
 
7.12           Further Assurances.  The parties agree to execute and deliver all
such further documents, agreements and instruments and take such other and
further action as may be necessary or appropriate to carry out the purposes and
intent of this Agreement.
 
7.13           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 


 
[SIGNATURE PAGE FOLLOWS]
 
 
-18-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Securities
Purchase and Exchange Agreement, as of the day and year first above written.

     
COMPANY:
 
 
THE AMACORE GROUP, INC.
 
 
 
 
  /s/ Jay Shafer                                                               
 
Jay Shafer
 
Chief Executive Officer
             
PURCHASER:
     
VICIS CAPITAL MASTER FUND
 
By: Vicis Capital LLC
              /s/ Chris
Phillips                                                            
Chris Phillips
 
Managing Director
   


 
 
-19-

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF WARRANT


 
 
 
 
 
 
 
 
 
 

 
 
-20-

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF REGISTRATION RIGHTS AGREEMENT
 

 
 
 
 
 
 
 
 
 
 
 
 
-21-

--------------------------------------------------------------------------------

 

EXHIBIT C


FORM OF WAIVER OF ANTI-DILUTION RIGHTS
 
 
 
 
 
 
 
 
 
 
 

 
 
-22-

--------------------------------------------------------------------------------

 

EXHIBIT D
FORM OF CERTIFICATE OF DESIGNATION FOR
THE SERIES J CONVERTIBLE PREFERRED STOCK
 

 
 
 
 
 
 
 
 
 
 
 
-23-

--------------------------------------------------------------------------------

 



EXHIBIT E
FORM OF CERTIFICATE OF DESIGNATION FOR
THE SERIES K CONVERTIBLE PREFERRED STOCK
 

 
 
 
 
 
 
 
 
 
 
 
 
-24-

--------------------------------------------------------------------------------

 

EXHIBIT F


FORM OF FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENTS
 

 
 
 
 
 
 
 
 
 
 
 
 
-25-

--------------------------------------------------------------------------------

 

EXHIBIT F


FORM OF FIRST AMENDMENT TO WARRANT AGREEMENTS


 
 
 
 
 
 
 
 
 
 
 

 
-26-

--------------------------------------------------------------------------------

 

SCHEDULES


Schedule 2.15 – At various times the Company has failed to comply with its
obligations under Section 14 of the Securities Exchange Act of 1934, as
amended.  On December 18, 2008 the Company filed a Current Report on Form 8-K
stating that its financial statements for the quarterly periods ended March 31,
2008 and June 30, 2008 must be restated (the “Restatement 8-K”).  See the
Restatement 8-K for additional information.


Schedule 2.16 – Prior to an infusion of capital from Purchaser, the Company was
experiencing severe liquidity issues.


Schedule 2.18 – Jay Shafer, President and Chief Executive Officer loaned the
Company $800,000.


Schedule 2.25 – Due to recent resignations of certain directors, the Company may
not be full compliance with respect to requirements relating to having an audit
committee comprised of independent directors.

 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


-27-
 
 